Information to identify the case:
Debtor 1
                       Frank A. Crocitto Jr.                                       Social Security number or ITIN   xxx−xx−9161
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2               Chrissy Crocitto                                            Social Security number or ITIN   xxx−xx−8796
(Spouse, if filing)
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

United States Bankruptcy Court       District of New Jersey

Case number:          19−13559−MBK

Order of Discharge                                                                                                                12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Frank A. Crocitto Jr.                                        Chrissy Crocitto
                                                                          aka Chrissy Gaeta


             5/31/19                                                       By the court: Michael B. Kaplan
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                             Order of Discharge                                     page 1
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
                                       United States Bankruptcy Court
                                          District of New Jersey
In re:                                                                                  Case No. 19-13559-MBK
Frank A. Crocitto, Jr.                                                                  Chapter 7
Chrissy Crocitto
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0312-3            User: admin                 Page 1 of 2                   Date Rcvd: May 31, 2019
                                Form ID: 318                Total Noticed: 51

Notice by first   class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 02, 2019.
db/jdb          Frank A. Crocitto, Jr.,     Chrissy Crocitto,    204 Villanova Pl,    Matawan, NJ 07747-3429
518040427       Best Buy/Cbna,    PO Box 6497,    Sioux Falls, SD 57117-6497
518040432       Chrysler Capita,    Santander Consumer USA,     PO Box 961275,    Fort Worth, TX 76161-0275
518040434       Citi,   PO Box 6190,    Sioux Falls, SD 57117-6190
518040435       Citi/CBNA,    Citicorp Cr Srvs/Centralized Bankruptcy,      PO Box 790040S,   Louis, MO 63113
518040436       Citi/Sears,    Citibank/Centralized Bankruptcy,     PO Box 790034,    Saint Louis, MO 63179-0034
518040437       Citibank,    Centralized Bankruptcy,    PO Box 790034,     Saint Louis, MO 63179-0034
518040439       Citibank NA,    PO Box 6181,    Sioux Falls, SD 57117-6181
518040440       Citibank/Best Buy,    Attn: Bankruptcy,     PO Box 790441,    Saint Louis, MO 63179-0441
518040441       Citibank/the Home Depot,     Attn: Recovery/Centralized Bankruptcy,     PO Box 790034,
                 Saint Louis, MO 63179-0034
518040443       Citicards Cbna,    PO Box 6217,    Sioux Falls, SD 57117-6217
518040449       Comenitycb/myplacerwds,     PO Box 182120,    Columbus, OH 43218-2120
518040450      +Costco Go Anywhere Citicard,     Citicorp Credit Services/Centralized Ban,     PO Box 790040,
                 Saint Louis, MO 63179-0040
518040454       Jewelers Reserve Card,    PO Box 9001006,     Louisville, KY 40290-1006
518040455       Jewelers Reserve/Cbna,    PO Box 6497,     Sioux Falls, SD 57117-6497
518040462       Sears/Cbna,    PO Box 6217,    Sioux Falls, SD 57117-6217
518040472       Visa Dept Store National Bank/Macy’s,      Attn: Bankruptcy,    PO Box 8053,
                 Mason, OH 45040-8053

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QTJORR.COM Jun 01 2019 03:53:00       Thomas Orr,   Law Office of Thomas J. Orr,
                 321 High Street,    Burlington, NJ 08016-4411
smg             E-mail/Text: usanj.njbankr@usdoj.gov Jun 01 2019 00:35:24        U.S. Attorney,    970 Broad St.,
                 Room 502,    Rodino Federal Bldg.,   Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Jun 01 2019 00:35:19        United States Trustee,
                 Office of the United States Trustee,    1085 Raymond Blvd.,     One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
518040429       EDI: CAPITALONE.COM Jun 01 2019 03:53:00       Capital One,    PO Box 30253,
                 Salt Lake City, UT 84130-0253
518040428       EDI: CAPITALONE.COM Jun 01 2019 03:53:00       Capital One,    Attn: Bankruptcy,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
518040430       EDI: CHASE.COM Jun 01 2019 03:53:00      Chase Card,    PO Box 15298,
                 Wilmington, DE 19850-5298
518040431       EDI: CHASE.COM Jun 01 2019 03:53:00      Chase Card Services,     Correspondence Dept,
                 PO Box 15298,    Wilmington, DE 19850-5298
518040433       EDI: CHRM.COM Jun 01 2019 03:53:00      Chrysler Capital,     PO Box 961275,
                 Fort Worth, TX 76161-0275
518040438       EDI: CITICORP.COM Jun 01 2019 03:53:00       Citibank N A,    PO Box 769006,
                 San Antonio, TX 78245-9006
518040442       EDI: CITICORP.COM Jun 01 2019 03:53:00       Citicards Cbna,    Citi Bank,    PO Box 6077,
                 Sioux Falls, SD 57117-6077
518040444       EDI: WFNNB.COM Jun 01 2019 03:53:00      Comenity Bank/Pottery Barn,      Attn: Bankruptcy Dept,
                 PO Box 182125,    Columbus, OH 43218-2125
518040445       EDI: WFNNB.COM Jun 01 2019 03:53:00      Comenity Bank/Pttrybrn,     PO Box 182789,
                 Columbus, OH 43218-2789
518040446      +EDI: WFNNB.COM Jun 01 2019 03:53:00      Comenity Bank/Victoria Secret,      Attn: Bankruptcy Dept,
                 PO Box 182125,    Columbus, OH 43218-2125
518040447       EDI: WFNNB.COM Jun 01 2019 03:53:00      Comenity Capital/Mprc,     Attn: Bankruptcy Dept,
                 PO Box 182125,    Columbus, OH 43218-2125
518040448       EDI: WFNNB.COM Jun 01 2019 03:53:00      Comenitybank/victoria,     PO Box 182789,
                 Columbus, OH 43218-2789
518040451       EDI: TSYS2.COM Jun 01 2019 03:53:00      Dsnb Macys,    PO Box 8218,    Mason, OH 45040-8218
518040452       E-mail/Text: bankruptcy@gatewayloan.com Jun 01 2019 00:35:41        Gateway Mortgage Grp,
                 ATTN: Bankruptcy Dept.,    244 S Gateway Pl,    Jenks, OK 74037-3448
518040453       E-mail/Text: bankruptcy@gatewayloan.com Jun 01 2019 00:35:41        Gateway Mortgage Grp,
                 244 S Gateway Pl,    Jenks, OK 74037-3448
518040456       E-mail/Text: electronicbkydocs@nelnet.net Jun 01 2019 00:35:28        Nelnet,    Attn: Claims,
                 PO Box 82505,    Lincoln, NE 68501-2505
518040457       E-mail/Text: electronicbkydocs@nelnet.net Jun 01 2019 00:35:28        Nelnet Lns,
                 3015 S Parker Rd,    Aurora, CO 80014-2904
518040458       E-mail/Text: bnc@nordstrom.com Jun 01 2019 00:34:36        Nordstrom FSB,    ATTN: Bankruptcy,
                 PO Box 6555,    Englewood, CO 80155-6555
518040459       E-mail/Text: bnc@nordstrom.com Jun 01 2019 00:34:36        Nordstrom/Td Bank USA,
                 13531 E Caley Ave,    Englewood, CO 80111-6504
518040460       E-mail/Text: aurso@frf1.com Jun 01 2019 00:36:52       Performance Finance,
                 10509 Professional Cir,    Reno, NV 89521-5864
518040461       EDI: DRIV.COM Jun 01 2019 03:53:00      Santander Consumer USA,     Attn: Bankruptcy,
                 PO Box 961245,    Fort Worth, TX 76161-0244
518040466       EDI: RMSC.COM Jun 01 2019 03:53:00      Syncb/Toys ’R’ US,     Attn: Bankruptcy,    PO Box 965004,
                 Orlando, FL 32896-5004
518040467       EDI: RMSC.COM Jun 01 2019 03:53:00      Syncb/Walmart DC,     PO Box 965024,
                 Orlando, FL 32896-5024
District/off: 0312-3                  User: admin                        Page 2 of 2                          Date Rcvd: May 31, 2019
                                      Form ID: 318                       Total Noticed: 51


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
518040463       EDI: RMSC.COM Jun 01 2019 03:53:00      Syncb/amazon,    PO Box 965015,    Orlando, FL 32896-5015
518040464       EDI: RMSC.COM Jun 01 2019 03:53:00      Syncb/mc,   PO Box 965005,    Orlando, FL 32896-5005
518040465       EDI: RMSC.COM Jun 01 2019 03:53:00      Syncb/oldnavydc,    PO Box 965005,
                 Orlando, FL 32896-5005
518043515      +EDI: RMSC.COM Jun 01 2019 03:53:00      Synchrony Bank,    c/o of PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
518040468       EDI: RMSC.COM Jun 01 2019 03:53:00      Synchrony Bank/Amazon,    Attn: Bankruptcy Dept,
                 PO Box 965060,   Orlando, FL 32896-5060
518040469       EDI: RMSC.COM Jun 01 2019 03:53:00      Synchrony Bank/Old Navy,    Attn: Bankruptcy Dept,
                 PO Box 965060,   Orlando, FL 32896-5060
518040470       EDI: RMSC.COM Jun 01 2019 03:53:00      Synchrony Bank/Walmart,    Attn: Bankruptcy Dept,
                 PO Box 965060,   Orlando, FL 32896-5060
518040471       EDI: CITICORP.COM Jun 01 2019 03:53:00      Thd/Cbna,    PO Box 6497,
                 Sioux Falls, SD 57117-6497
                                                                                               TOTAL: 34

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 02, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 31, 2019 at the address(es) listed below:
              Kevin B. Zazzera   on behalf of Debtor Frank A. Crocitto, Jr. kzazz007@yahoo.com
              Kevin B. Zazzera   on behalf of Joint Debtor Chrissy Crocitto kzazz007@yahoo.com
              Thomas Orr    tom@torrlaw.com, Torr@ecf.axosfs.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 4
